Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00479-CV

                     CITY OF HEWITT, Texas and Police Chief James Barton,
                                       Appellants

                                                 v.
                                               Danny
                                          Danny POWELL,
                                              Appellee

                   From the 414th Judicial District Court, McLennan County, Texas
                                    Trial Court No. 2011-4376-5
                           Honorable Vicki Lynn Menard, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

REVERSED AND REMANDED

           The parties have filed a joint motion to dismiss the appeal stating they have reached a

settlement, and requesting that we set aside the trial court’s judgment without regard to the merits

and remand the cause to the trial court for rendition of a judgment in accordance with the parties’

settlement agreement. The parties further request expedited issuance of the mandate for good

cause. See TEX. R. APP. P. 18.1(c). The motion is granted. The judgment of the trial court signed

on April 4, 2013 is reversed, and the cause is remanded to the trial court for further proceedings.

See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). Having found good cause, the clerk of the court is
                                                                                04-13-00479-CV


instructed to issue the mandate immediately. TEX. R. APP. P. 18.1(c). Costs of appeal are taxed

against the parties who incurred them.


                                               PER CURIAM




                                             -2-